Citation Nr: 0001538	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  96-37 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel




INTRODUCTION

The appellant is the widow of the veteran who had active 
military service from April 1969 to April 1975.  Other 
periods of active service have not been verified.  The 
veteran died on May [redacted], 1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's claim seeking entitlement to service connection 
for the cause of the veteran's death.  At that time, the RO 
also denied appellant's eligibility for Dependents' 
Educational Assistance under 38 U.S.C.A. Chapter 35, and 
additional claims have since been denied; however, she has 
appealed only the cause of death issue.


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1996, at 53 years of age.  

2.  The Certificate of the Death indicates that the immediate 
cause of the veteran's death was cardiac arrest, and which 
was due to or a consequence of coronary artery disease 
(consistent with the Necropsy Report).  No other significant 
conditions contributing to death were identified.

3.  During the veteran's lifetime, service connection was 
established only for post-traumatic stress disorder (PTSD), 
evaluated as 70 percent disabling.

4.  There is no competent medical evidence of a nexus between 
the heart condition resulting in the veteran's death and 
either service or a service-connected disability.  

5.  A disability of service origin did not cause, hasten, or 
contribute substantially or materially to cause the veteran's 
death.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1999).

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 1991).  Service 
connection for coronary artery disease may be presumed if it 
became manifest to a degree of at least 10 percent disabling 
during the veteran's first year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

In reviewing a claim for service connection, however, the 
initial question is whether the claim is well grounded.  The 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1991).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail.  Slater v. 
Brown, 9 Vet.App. 240, 243 (1996); Gregory v Brown, 8 
Vet.App. 563, 568 (1996) (en banc); Grivois v. Brown, 6 
Vet.App. 136, 140 (1994); Grottveit v. Brown, 5 Vet.App. 91, 
93 (1993).

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).  In a claim for service 
connection for the cause of death of a veteran, the first 
requirement of well-groundedness, evidence of a current 
disability, will always have been met (the current disability 
being the condition that caused the veteran to die), but the 
last two requirements must be supported by evidence of 
record.  Ramey v. Brown, 9 Vet. App. 40, 46 (1996), aff'd sub 
nom.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998).  

The appellant essentially contends that the veteran's stress 
associated with his service-connected PTSD led to his cardiac 
arrest, resulting in death.  

A review of the record reflects that extracardiac systolic 
apical sound was noted on the report of the veteran's July 
1960 enlistment examination.  The veteran was nonetheless 
found qualified for enlistment and there were no 
abnormalities listed on any of his periodic routine 
examinations during his active military service.  Moreover, 
there record reflects no complaints, findings, or diagnosis 
of a heart condition during service.  In January 1975, the 
veteran was afforded a chest x-ray in conjunction with his 
separation examination, which revealed great vessels, 
superior mediastinum, with normal lungs and diaphragms, and 
bilateral apical pleural thickening.  No complaints, 
findings, or diagnosis of a heart condition was then noted.

The veteran was granted service connection for PTSD, with a 
10 percent evaluation assigned, in August 1987.  Thereafter, 
the veteran's PTSD evaluation was increased to 30 percent in 
July 1988.  In April 1990, the veteran's PTSD evaluation was 
further increased to 70 percent.  Since the date of service 
connection in August 1987, the veteran was hospitalized for 
his PTSD on at least 4 occasions and was granted temporary 
total ratings for those periods of hospitalization.  
Outpatient treatment records and examination reports in 1994 
and 1995 reflect continuing treatment/evaluation for PTSD.

The veteran died on May [redacted], 1996.  At that time he 
was 53 years old.  The veteran's Certificate of the Death 
indicates that the immediate cause of the veteran's death was 
cardiac arrest, the onset of which was listed as occurring 1 
to 2 hours before death.  This was considered to be due to 
(or as a consequence of) coronary artery disease.  No other 
significant conditions contributing to death were identified.

In a May 1996 Necropsy Report, the probable cause of death 
was listed as cardiac arrest secondary to coronary artery 
disease in a gentleman with significant alcohol consumption 
and gastrointestinal hemorrhage.  Specifically, the 
pathologist listed the major diagnoses as A.  chronic cardiac 
disease to include:  1.  focal severe atherosclerosis of left 
circumflex artery; 2.  old subendocardial myocardial 
infarction; 3.  moderate myxomatous degeneration of mitral 
valve; and 4.  multifocal interstitial fibrosis; and B.  
gastrointestinal hemorrhage to include:  1.  bloody fluid in 
stomach and small intestines; and 2.  Serum alcohol = 0.175.  
Accessory diagnoses were listed as mild pulmonary 
anthracosilicosis with focal interstitial fibrosis; passive 
congestion of the liver, spleen, and lungs; and mild chronic 
portal inflammation of the liver.

As indicated above, the post-service medical evidence of 
record reflects that the veteran received consistent 
treatment for his PTSD, and was occasionally hospitalized for 
his PTSD.  However, there is no competent medical evidence 
establishing a relationship between the heart condition 
ultimately resulting in his death and either service or his 
service-connected PTSD (the only disability for which service 
connection was established during the veteran's lifetime).  
As noted above, a heart condition was not shown in service or 
for many years thereafter.  Furthermore, none of the post-
service medical records show that any heart disability was 
considered by any medical professional to be related in any 
way to the veteran's service, or to his service-connected 
PTSD, and the appellant has not proffered or indicated the 
existence of any medical evidence to this effect.

In view of the foregoing, the Board finds that there is no 
plausible basis for finding that a disability of service 
origin caused, hastened, or contributed materially or 
substantially to cause the veteran's death.  Thus, the 
appellant has not met the burden imposed by 38 U.S.C.A. § 
5107(a) (West 1991) of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claim of entitlement to service connection for the cause of 
the veteran's death is well-grounded.

In reaching the conclusion that the veteran's claim is not 
well grounded, the Board is mindful of the appellant's 
sincere belief that the veteran's stress caused by his 
service-connected PTSD contributed to his death.  That 
notwithstanding, the Board is bound by pertinent laws and 
regulations in our role in deciding claims on appeal, and 
must point out that the appellant does not meet the burden of 
presenting evidence of a well-grounded claim by offering her 
own medical conclusions regarding the cause of the veteran's 
death.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) 
("lay testimony . . . is not competent to establish, and 
therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998); cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

In the absence of competent medical evidence to support the 
appellant's assertions, service connection for the cause of 
the veteran's death must be denied as not well grounded.  As 
such, VA is under no duty to assist the appellant in 
developing the facts pertinent to the claim.  See Epps, 126 
F.3d at 1468.  Furthermore, the Board is aware of no 
circumstances in this matter that would put the VA on notice 
that any additional relevant evidence may exist which, if 
obtained, would well-ground the appellant's claim of 
entitlement to service connection.  See McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997). 

Although the RO did not specifically deny the claim as not 
well grounded, the Board notes that there is no prejudice to 
the appellant solely from the omission of the well-grounded 
analysis.  See Meyer v. Brown, 9 Vet.App. 425, 432 (1996).  
Furthermore, in the August 1996 Statement of the Case, the RO 
set forth the legal requirement for submitting a well-
grounded claim, and explained the basis for the denial of the 
claim.  Hence, the Board finds that the duty to inform the 
appellant of the evidence needed to well ground her claim 
(and the reasons why the current claim is inadequate) has 
been met.  See 38 U.S.C.A. § 5103(a) (West 1991); Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995). 
ORDER

In the absence of evidence of a well-grounded claim, service 
connection for the cause of the veteran's death is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

